DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 3/3/2022, the applicant has submitted an amendment, filed 6/1/2022, amending claims 1, 3, 7, 9-11, 14, 17-18, cancelling claims 14-15, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and determined persuasive for all claims except claim 1 and its dependents. Therefore, with the examiner’s amendment below, claims 1-13, 16-20 are allowable over the prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file, Mr. Luiz von Paumgartten on 6/14/2022.
Amend claims 1 and 11:
As Per Claim 1:
1. (Currently Amended) An Information Handling System (IHS), comprising: 
a processor; and 
a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to: 
detect that a person other than an away user of the IHS is present at the IHS;
output a video greeting in response to the detection; 
receive an audio instruction from the person in response to the video greeting;
transmit the audio instruction to a voice service provider, the voice service provider configured to: (i) convert the audio instruction into a text instruction, and (ii) transmit the text instruction to an intelligent assistance provider; 
receive a command from the intelligent assistance provider, the intelligent assistance provider configured to generate the command based upon the text instruction; 
and execute the command, wherein execution of the command causes the IHS to playback an audio message to the person other the away user of the IHS containing contact information or location of the away user.

As Per Claim 11:
11. (Currently Amended) A hardware memory device having program instructions stored thereon that, upon execution by a processor of an Information Handling System (IHS), cause the IHS to: 
receive an audio instruction from a person other than a user of the IHS while the user is away and the IHS is credential-locked, wherein the audio instruction comprises a status inquiry about the away user; 
provide context information to the intelligent assistant provider, wherein the context information is obtained from at least one of: a calendar application, a map application or a Global Positional Satellite (GPS) application; 
transmit the audio instruction to a voice service provider, the voice service provider configured to: (i) convert the audio instruction into a text instruction, and (ii) transmit the text instruction to an intelligent assistance provider; 
receive a command from the intelligent assistance provider, the intelligent assistance provider configured to generate the command based upon the text instruction; 
and execute the command, wherein execution of the command causes the IHS to playback a message containing a current status and location of the away user, and wherein the status is obtained from the context information.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 11,  17, teach an “IHS” (“Information Handling System”), which “generally processes, compiles, stores, and/or communicates information or data for business, personal, or other purposes” (Specification ¶ 0003), which when its “user” is “away”, while being “locked”,  is approached by  “a person other than a user of the IHS”. The “other” “person” requests a “contact inquiry” of the “away user” by issuing an “audio instruction” to the “IHS” which in turn “convert[s]” that “audio instruction” “into” “a text instruction” and “transmit[s]” it into “an intelligent assistant provider”. The “intelligent assistant provider” in turn “generate[s]” a “command” which is sent to the “IHS” and causes a “playback” “message” to the “other” “person”, which includes “contact information of the away user”, and/or “location of the away user”, and/or asks the “person” to “record and audio or video message of the person for the away user”.
The prior art of record NORAS (US 2019/0147715), does teach a “monitoring device” (IHS) which is a “self-driving” “monitoring unit” for “patrolling a region” (Title, Abstract). While an “authorized person” (owner) of the “monitoring device” is not physically next to it (an away user), the said “monitoring device” (the IHS) could “detect[]” (detects) “a person” (presence of a person) “and recognizes it as an unauthorized intruder” (¶ 0016 lines  1-3). This detection involves doing an “audio analysis” “and/or” “speech recognition” (attributed to an audio instruction from the “intruder” (¶ 0025 page 3 lines 1-4)). Following this the “authorized person” is “instructed” “about the situation, for example via a mobile message” “such as SMS” (i.e., he receives a text about the presence of the “intruder” or “unauthorized person” (¶ 0016 lines 14-16)). The “authorized person” can “enter into direct connection with the intruder via the loudspeaker” (a playback via the “monitoring device” (IHS) to the “intruder” (¶ 0027 last 2 lines)). However, in this playback the “authorized person” does not provide his “contact information” and/or his “location” to the “intruder” and/or asks the “intruder” to “record an audio or video message” for him.
Further search did not produce any prior art teaching this feature and there this claim became allowable.
Claims 2-10 (dependent on claim 1), 12-13, and 16 (dependent on claim 11), and 18-20 (dependent on claim 17) are also allowable under similar rationale as they further limit the scope of their allowed respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
June 15th 2022.